Title: To Alexander Hamilton from Henry Knox, 29 March 1794
From: Knox, Henry
To: Hamilton, Alexander



W. D. March 29 1794
Sir

The estimates herein enclosed relatively to the fortifications is a Copy of the one present’d to the Committe of Congress, and is presumed to have been contemplated in the Law making the appropriations upon the Subject—some places however are mentioned in the Law which are not contained in the estimate.
It will be necessary to appoint some man of character, for integrity and intelligence in each of the places to be fortified for the purpose of obtaining the labour and materials necessary for the fortifications. I presume the appointment of such persons will belong to your department and under this impression, I have conceived it proper on my part to draft a letter according to the purport of No. 2.
As it will be perceived that Garrisons are contemplated it will be necessary that some arrangement be also made for furnishing the rations and other necessary supplies in the Quarter Masters Department.

You will decide upon the proportions of the Sums for the fortifications to be placed in the hands of the Agent to be appointed. They ought to be sufficient to obtain every thing which shall be wanted so that the Works may not languish for want of the necessary means.
